Citation Nr: 1021507	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  09-07 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for right hip disability, and, 
if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1964 to 
July 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision rendered by 
the Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Service connection for right hip disability was denied in 
an unappealed June 1993 rating decision.

2.  The evidence received since the June 1993 rating decision 
is not duplicative or cumulative of evidence previously of 
record, and raises a reasonable possibility of substantiating 
the claim.  

3.  Total right hip replacement, status post osteoarthritis 
and degenerative joint disease, was not manifest in service 
nor was arthritis manifest to a compensable degree within a 
year of separation from service.  

4.  Total right hip replacement, status post osteoarthritis 
and degenerative joint disease, is not attributable to 
service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for right hip 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

2.  Total right hip replacement, status post osteoarthritis 
and degenerative joint disease, was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in July 2005 and March 2006.  As such, no further 
development is required with respect to the duty to notify.  
The Veteran has demonstrated from his arguments concerning 
the origin of his problems that he is cognizant and has 
actual notice of the criteria for establishing service 
connection on direct and secondary bases.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder 
along with post service medical records.  VA afforded the 
appellant a VA examination.  The recent VA examination is 
adequate as it reflects a pertinent medical history, review 
of the documented medical history, clinical findings, a 
diagnosis, and an opinion supported by a medical rationale.  
The adequacy of this examination has not been challenged by 
either the appellant or his representative.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

Legal Criteria

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 
F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  Certain 
chronic diseases, such arthritis, may be service connected if 
manifested to a degree of 10 percent disabling or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2009). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). Additional 
disability resulting from the aggravation of a nonservice- 
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Although § 3.310 was 
amended effective in October 2006, those changes were more 
restrictive, so the Board will only consider the former 
version of the regulation. 

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


Analysis 

A June 1993 rating decision denied entitlement to service 
connection for right hip disability.  The Veteran was advised 
of the decision and of appellate rights with respect thereto, 
but did not appeal.  Consequently, service connection for 
right hip disability may be considered on the merits only if 
new and material evidence has been received since the time of 
the June 1993 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2009).

The Board notes that the June 1993 rating decision denied the 
claim on the basis that there was no post-service evidence of 
a right hip disorder.  Inasmuch as the evidence received 
since the June 1993 rating decision shows that the Veteran 
has undergone right hip replacement, the Board finds that new 
and material evidence has been submitted.  The Veteran's 
claim for service connection for right hip disability 
therefore is reopened.

The Board notes that the Veteran will not be prejudiced by 
the Board proceeding to the merits of the claim, as the 
record shows that the RO has consistently treated the issue 
as a reopened claim and adjudicated it on the merits.

In this case, the Board is presented with positive and 
negative evidence.  The positive evidence includes service 
treatment records which note complaints of right hip pain.  
Such records include a July 1978 record which noted 
complaints of pain and numbness in the right leg.  Recurrent 
center of pain in the knee that radiates to the right hip and 
foot, and whole leg seems painful were noted.  In September 
1989, moderate degenerative changes narrowing joint space on 
the right hip films were noted.  Right hip pain was reported.  
In the June 1992 separation examination, the appellant 
reported a history of arthritis, rheumatism or bursitis.  
Tendonitis/arthritis of the right hip was reported.  In 
September 1992, the appellant was seen for complaints of 
right hip pain when walking.  A history of tendonitis and 
arthritis in the right hip was noted.  June 2005 medical 
records show a diagnosis of right hip osteoarthritis and a 
total right hip replacement.  Favorable evidence also 
includes an August 2005 statement from T.D.G. which related 
that the appellant suffered an injury affecting his right hip 
in service.  T.D.G. maintained that he was there when the 
injury occurred.  Further, the appellant has stated that he 
sustained a right hip injury in service.  He has stated that 
the bursitis of the right hip shown in service cannot be 
disassociated from his present condition.  The Board has 
considered such evidence in conjunction with all the evidence 
of record.  

However, the Board is also presented with convincing negative 
evidence.  Although in September 1989 moderate degenerative 
changes narrowing joint space on the right hip films were 
noted, days later, examination revealed no significant hip 
joint narrowing or other significant arthritic changes 
identified.  There was also no lytic or sclerotic lesions 
identified.  Furthermore, the appellant was afforded a VA 
compensation examination in May 2008.  During this 
examination, it was noted that the appellant was treated for 
bursitis of the right hip in service and that there was no 
trauma relationship.  It was noted that there was some 
indication playing racquetball that the appellant hurt his 
right hip but tendonitis of soft tissue was diagnosed.  It 
was further noted that post service the appellant developed 
arthritis of unknown origin and that he underwent total hip 
replacement on the right in 2004.  Examination revealed hip 
arthroplasty changes present on the right.  Alignment was 
maintained and no periprosthetic fracture or lucencies were 
seen.  Right hip stable joint, total hip replacement 
(2004/2005) was diagnosed.  

The VA examiner noted the right hip pain the appellant 
experienced in service was trochanteric bursitis or referred 
pain from his right knee from tricompartmental arthritis.  
The examiner noted that there was no evidence in service that 
the appellant had a true right hip joint pathological 
intrinsic pathology lesion or imaging changes.  The examiner 
noted that at some point in service the appellant had right 
hip pain and that he and the appellant did not know when 
arthritis onset began except for post service radiographs.  
The examiner stated that there is no relevant data to suggest 
the appellant's current right hip has a nexus to service or 
his right knee.  The VA examiner opined that the current 
right hip condition is not caused by or a result of service.  

Based upon the evidence of record, the Board finds that 
service connection for total right hip replacement is not 
warranted.  In this regard, the Board notes that the record 
shows that the appellant has a right hip disability.  
Although the record shows that the appellant has a right hip 
disability, the Board finds that the more probative evidence 
of record shows that the appellant's disability is not 
attributable to service.  Here, the Board find the 
appellant's assertions that his right hip disability is 
related to service to be less probative than the May 2008 VA 
examiner's opinion that the current right hip condition is 
not caused by or a result of service.  The VA examiner's 
opinion is adequate as it reflects a pertinent medical 
history, review of the documented medical history, clinical 
findings, a diagnosis, and an opinion supported by a medical 
rationale.  

The Board is presented with the appellant's lay statements 
regarding onset and continuity.  The Board acknowledges the 
appellant's and T.D.G.'s claim of an in service right hip 
injury.  The Board also acknowledges the appellant's reports 
of right hip pain in service.  The Board has further 
considered the appellant's statements concerning the etiology 
of his right hip total replacement.  The appellant is 
certainly competent to report the onset of symptoms, such as 
pain, and the circumstances surrounding such.  However, the 
Board finds that he is not competent to state whether his 
right total hip replacement is related to service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  The Board finds that the etiology of the 
appellant's right hip total replacement is far too complex a 
medical question to lend itself to the opinion of a 
layperson.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

To the extent the appellant may argue that his right hip 
disability is related to his service connected right knee 
disability, the Board notes that the evidence is against such 
finding.  As noted earlier, the examiner stated that there is 
no relevant data to suggest the appellant's current right hip 
has a nexus to service or his right knee.  

The Board again notes that the appellant's statements and 
pleadings have been considered.  While the evidence of record 
shows that the appellant has a right hip disability, the 
Board finds that the more probative evidence shows that the 
appellant's current disability is not attributable to service 
to include the in service complaints of right hip pain.  
Accordingly, service connection for right hip total 
replacement is denied.  The preponderance of the evidence is 
against the claim for service connection.  Because there is 
no approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2009).  


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for right hip disability is 
granted.  

Service connection for total right hip replacement is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


